                                                       Case 8:20-ap-01049-SC     Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                                                                                 Main Document     Page 1 of 46



                                                        1 JOHN P. REITMAN (State Bar No. 80579)
                                                          jreitman@landaufirm.com
                                                        2 MONICA RIEDER (State Bar No. 263250)
                                                          mrieder@landaufirm.com
                                                        3 JACK A. REITMAN (State Bar No. 283746)
                                                          jareitman@landaufirm.com
                                                        4 LANDAU LAW LLP
                                                          2338 Manning Ave.
                                                        5 Los Angeles, California 90064
                                                          Telephone: (310) 557-0050
                                                        6 Facsimile: (310) 557-0056

                                                        7 Special Litigation Attorneys for
                                                          Plaintiff Richard A. Marshack,
                                                        8 Chapter 7 Trustee for Eagan Avenatti, LLP

                                                        9

                                                       10                         UNITED STATES BANKRUPTCY COURT

                                                       11                CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                       12   In re                                     Case No.: 8:19-bk-13560-SC
              L OS A N G E L ES , C A L I FO R N I A
L ANDA U L AW LLP
                  A T T O R NE Y S A T L A W




                                                       13   EAGAN AVENATTI, LLP,                      Chapter 7
                                                       14                       Debtor.
                                                                                                      Adv. No.: 8:20-ap-01049-SC
                                                       15
                                                                                                      DECLARATION OF JACK A. REITMAN
                                                       16   RICHARD A. MARSHACK, CHAPTER
                                                       17   7 TRUSTEE FOR EAGAN AVENATTI,             LODGED ORDER GRANTING IN PART
                                                            LLP,                                      AND DENYING IN PART DEFENDANTS'
                                                       18                                             MOTION FOR ORDER COMPELLING
                                                                                       Plaintiff,     TRUSTEE TO PRODUCE DOCUMENTS
                                                       19                                             PURSUANT TO FEDERAL RULE OF
                                                                    v.                                CIVIL PROCEDURE 37; EXHIBITS
                                                       20

                                                       21   ALEDMI, LLC, an administratively          Hearing Date and Time:
                                                            dissolved Washington limited liability    Date: July 29, 2021
                                                       22   company; ALAN CHAFFEE, as successor       Time: 11:00 a.m.
                                                            in interest to ALEDMI, LLC; EDWIN         Place: Courtroom 5C
                                                       23   SPAUNHURST, as successor in interest to          411 W Fourth St.
                                                            ALEDMI, LLC; MICHAEL WHITE, as                   Santa Ana, CA 92701
                                                       24
                                                            successor in interest to ALEDMI, LLC,
                                                       25
                                                                                       Defendants.
                                                       26

                                                       27

                                                       28
                                                       Case 8:20-ap-01049-SC         Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                 Desc
                                                                                     Main Document     Page 2 of 46



                                                        1                              DECLARATION OF JACK A. REITMAN

                                                        2 I, Jack A. Reitman, declare as follows:

                                                        3          1.     I have personal knowledge of the facts set forth herein and, if called as a witness, I

                                                        4 could and would testify competently thereto under oath. I am an attorney at law licensed to

                                                        5 practice in the State of California and admitted to practice before this Court. I am an associate

                                                        6                                                                               ion counsel for Richard

                                                        7 A. Marshack, chapter 7 trustee (the

                                                        8                                       declaration in support of the Tr

                                                        9                                                         NYING IN PART DEFENDANTS' MOTION

                                                       10 FOR ORDER COMPELLING TRUSTEE TO PRODUCE DOCUMENTS PURSUANT TO

                                                       11 FEDERAL RULE OF CIVIL PROCEDURE

                                                       12          2.     As directed by the Court, I have produced the following categories of documents to
              L OS A N G E L ES , C A L I FO R N I A
L ANDA U L AW LLP
                  A T T O R NE Y S A T L A W




                                                       13 Defendants via email and Dropbox link:

                                                       14 debt to the California Franchise Ta                                  Internal Revenue Service; (iv)

                                                       15

                                                       16 APC; (vi) EA partnership documents; (vii) EA payments to Koss Corporation with the Aledmi

                                                       17 loan proceeds to Global Baristas; (viii) EA repayment of the Aledmi loan proceeds to Global

                                                       18 Baristas; (ix) EA transfers to Aledmi; (x) documents supporting

                                                       19 fraudulent transfer; and (xi) documen                                    tiple creditors at the time of

                                                       20 the transfers to Aledmi. A true and correct copy of those transmission emails is attached as

                                                       21 Exhibit 1. The Trustee is continuing to compile documents to be produced within 21 days, as

                                                       22 directed at the hearing.

                                                       23          3.     On Saturday August 7, and after they had received the above referenced documents,

                                                       24 Defendants emailed their initial draft Proposed Order to the Trustee. The Trustee responded to the

                                                       25 initial Proposed Order on Wednesday, August 11 with his own edits to the Proposed Order. A true

                                                       26                                        initial Proposed Order is attached as Exhibit 2; a true and

                                                       27                                        version of that initial Proposed Order is attached as Exhibit 3;

                                                       28 a true and correct copy of the email chain between counsel for the Trustee and counsel for Aledmi

                                                                                                              2
                                                        Case 8:20-ap-01049-SC       Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                   Desc
                                                                                    Main Document     Page 3 of 46



                                                         1 discussing the Proposed Order is attached as Exhi

                                                         2                          is based upon the colloquy at the hearing between the Court and the

                                                         3                                                     the Court enquired as to the meaning of that

                                                         4                                                                       . Simon be more specific as to

                                                         5 what he needed to defend the case; Mr. Simon was unable to provide that information to the Court.

                                                         6           4.     The following day, Thursday, August 12, at 12:12 p.m., Defendants emailed a

                                                         7                                                                              epted the majority of

                                                         8 them. . . . We intend to lodge th                                See Ex. 4. Defendants lodged their

                                                         9 Proposed Order shortly thereafter, at 1:25 p.m. on that same day. A true and correct copy of a red-

                                                        10                                                    ttached as Exhibit 5. Neither John Reitman nor I

                                                        11 (nor our paralegals) received the ECF notice for the Notice of Lodgment of the Proposed Order.

                                                        12           5.    That evening, John Reitman wrote Mr. Simon and his colleague Robert Marticello
              L O S A N G E L ES , C A L I FO R N I A
L ANDA U L AW LLP
                   A T T O R NE Y S A T L A W




                                                        13                                                        ill file an objection to it. Do you really want to

                                                        14 revisit the vague language with the Court? I am available to discuss this further tomorrow or early

                                                        15                See Ex. 4. At 9:09 p.m., Mr. Marticello re                           fy the language you

                                                        16 believe is vague and is not the language that was specifically discussed and used on the record

                                                        17                            Marticello did not disclose that the disputed Proposed Order had already

                                                        18 been lodged with the Court. See Ex. 4.

                                                        19           6.    The following day, August 13, John Reitman

                                                        20 with a detailed explanation of his understanding of what had occurred at the hearing on

                                                        21                                     See Ex. 4. Both John Reitman and I were still unaware that the

                                                        22 disputed Proposed Order had already been lodged. On Monday, August 16, Mr. Marticello

                                                        23                                                        ing Defendants refused to alter their position

                                                        24 and then informed John Reitman and myself that

                                                        25 lodged.

                                                        26           7.    The Trustee has stated in his opposition to the Motion to Compel and at hearing that

                                                        27                                                                           lue to the search

                                                        28                                      ared forensic image of Eagan Aven

                                                                                                              3
                                                        Case 8:20-ap-01049-SC       Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                   Desc
                                                                                    Main Document     Page 4 of 46



                                                         1                                                        because a word-search function cannot interpret

                                                         2 the meaning of documents.

                                                         3          8.     In seeking a reasonable accommodation with Defendants over the scope of the

                                                         4                                                        what we understood to be

                                                         5                                                                           that phrase is inherently

                                                         6 vague and does not sufficiently describe the universe of documents demanded by Defendants. The

                                                         7 Trustee does not understand what those descriptors mean, just as the Court took issue with the use

                                                         8 of that term.

                                                         9         9.      A form of order that the Trustee believes better reflec

                                                        10 29 is attached as Exhibit 6.

                                                        11         I declare under penalty of perjury that the foregoing is true and correct.

                                                        12          Executed on August 17, 2021, at Los Angeles, California
              L O S A N G E L ES , C A L I FO R N I A
L ANDA U L AW LLP
                   A T T O R NE Y S A T L A W




                                                        13

                                                        14                                                         _______/s Jack A. Reitman______________
                                                                                                                                 Jack A. Reitman
                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                              4
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document     Page 5 of 46




                            EXHIBIT 1
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document     Page 6 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:41 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       Keener & Nahra, LLP


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the        production of
documents pertaining to       Debt to Baker, Keener & Nahra, LLP. The categories of documents produced by the
Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/f5wmu5dfhol8zeu/AAAUxhH9g3BfLjtATEOPptgLa?dl=0

Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   1
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document     Page 7 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:46 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Document
                       California Franchise Tax Board


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the          production of
documents pertaining to       Debt to the California Franchise Tax Board. The categories of documents produced by the
Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/hdpjcc7vrrm02q2/AABquAoFnkeJC1S2nRXD9iSka?dl=0

Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   2
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document     Page 8 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:48 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents
                       Internal Revenue Service


Michael:

Pursuant to the       ruling on 7/29/2021, please find the below Dropbox link containing the           production of
documents pertaining to        Debt to the IRS. The categories of documents produced by the Trustee pursuant to the
7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/d8rsyt9b6d19iu7/AABEPZAaht2ARbthqSdHao6aa?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   3
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document     Page 9 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:51 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       Frank/Jason Frank Law


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the        production of
documents pertaining to       Debt to Jason Frank/Jason Frank Law. The categories of documents produced by the
Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/j8q8h0jlr9vmdpv/AACQaa qEXyW4LOL6A1wBe15a?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   4
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 10 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:54 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       Nussbaum, and Polakov APC


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the        production of
documents pertaining to       Debt to Stoll, Nussbaum, and Polakov. The categories of documents produced by the
Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/yymrepufeamqyoq/AADzxc1fHMT8OhsIyt1bz36Aa?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   5
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 11 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:57 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents
                       Documents


Michael:

Pursuant to the       ruling on 7/29/2021, please find the below Dropbox link containing the         production of
documents pertaining to      Partnership documents. Please note that we have not been able to locate an Eagan signed
copy of Mr.        withdrawal agreement we will produce a copy if we are able to locate it. The categories of
documents produced by the Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/7be4cwcsgjm9nqq/AADGNycR5w29oS2Tfnctp4UEa?dl=0

Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   6
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 12 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 12:58 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       to Koss Corporation


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the        production of
documents pertaining to the transfer of funds to Koss Corporation. The categories of documents produced by the
Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/vvvynmtzchqvr7u/AADr7hXWSMeNXKv_MuneQes9a?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   7
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 13 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 1:00 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       from EA to Aledmi


Michael:

Pursuant to the        ruling on 7/29/2021, please find the below Dropbox link containing the        production of
documents pertaining to the transfer of funds from EA to Aledmi. The categories of documents produced by the Trustee
pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/i2rcduh52x7ruyt/AAB0qPDpiqf C2nackM2ISWva?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   8
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 14 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 1:02 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents
                       Actually Intended to Hinder, Delay, or Defraud Creditors


Michael:

Pursuant to the       ruling on 7/29/2021, please find the below Dropbox link containing the             production of
documents pertaining to the          claim that EA actually intended to hinder, delay, or defraud its creditors. The
categories of documents produced by the Trustee pursuant to the 7/29/2021 Court order will all come in separate
emails.

https://www.dropbox.com/sh/paq9tpg55k6l4bn/AACw7zUPZUUZkY_bcgdXSVHua?dl=0

Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   9
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 15 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Thursday, August 5, 2021 1:07 PM
To:                    Michael Simon
Cc:                    John Reitman
Subject:               EA; Marshack v. Aledmi Production of Documents Pu
                       in default of multiple creditors


Michael:

Pursuant to the       ruling on 7/29/2021, please find the below Dropbox link containing the              production of
documents pertaining to the           claim that EA was in default of multiple creditors. The categories of documents
produced by the Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/5ikto3sio4yzymx/AADs9IC8DsoM6El3hG9tC0o6a?dl=0

The credentials to open the unlocked Quickbooks file is included in a .txt file, but is restated below for your
convenience.

UN: Admin
PW: Force10

A full copy of Quickbooks is required to open the file.

Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   10
           Case 8:20-ap-01049-SC               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                           Desc
                                               Main Document    Page 16 of 46
Jack Reitman

From:                  Jack Reitman
Sent:                  Tuesday, August 10, 2021 6:37 PM
To:                    Michael Simon
Subject:               EA; Marshack v. Aledmi Production of Documents
                       repaid Aledmi loan to Global Baristas


Michael:

Pursuant to the       ruling on 7/29/2021, please find the below Dropbox link containing the           production of
documents pertaining to the          claim that EA repaid the Aledmi loan to Global Baristas. The categories of
documents produced by the Trustee pursuant to the 7/29/2021 Court order will all come in separate emails.

https://www.dropbox.com/sh/40z7n24bzz2tcnk/AAD2jvoWTJFC3pEhknZRT BAa?dl=0


Jack A. Reitman
Attorney

Landau Law LLP
2338 Manning Ave.
Los Angeles, CA 90064
Main: 310 557 0050
Direct: 310 691 7383
Fax: 310 557 0056
E mail: jareitman@landaufirm.com
Web: www.landaufirm.com

Please consider the environment before printing.

This e mail is a confidential communication and may also be legally privileged. If you are not the intended recipient, immediately you
should: (1) reply via e mail to sender; (2) destroy this communication and all copies thereof, including deletion of all associated text
files from individual and network storage devices; and (3) refrain from disseminating this communication by any means whatsoever.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.




                                                                   1
                                                                EXHIBIT 1
                                                                   11
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 17 of 46




                            EXHIBIT 2
                                              Case 8:20-ap-01049-SC                             Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                    Desc
                                                                                                Main Document    Page 18 of 46




                                                                   SMILEY WANG-EKVALL, LLP
                                                                 1 Robert S. Marticello, State Bar No. 244256
                                                                   rmarticello@swelawfirm.com
                                                                 2 Michael L. Simon, State Bar No. 300822
                                                                   msimon@swelawfirm.com
                                                                 3 3200 Park Center Drive, Suite 250
                                                                   Costa Mesa, California 92626
                                                                 4 Telephone:     714 445-1000
                                                                   Facsimile:     714 445-1002
                                                                 5
                                                                   Attorneys for Defendants
                                                                 6

                                                                 7                                UNITED STATES BANKRUPTCY COURT
                                                                 8                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 9                                               SANTA DIVISION
                                                                10 In re                                                     Case No. 8:19-bk-13560-SC
                                                                11 EAGAN AVENATTI, LLP,                                      Chapter 7
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12                                       Debtor.             Adv. No. 8:20-ap-01049-SC
                               Costa Mesa, California 92626




                                                                13                                                           ORDER GRANTING IN PART AND
                                                                   RICHARD A. MARSHACK, CHAPTER 7                            DENYING IN PART DEFENDANTS'
                                                                14 TRUSTEE FOR EAGAN AVENATTI, LLP,                          MOTION FOR ORDER COMPELLING
                                                                                                                             TRUSTEE TO PRODUCE DOCUMENTS
                                                                15                                      Plaintiff,           PURSUANT TO FEDERAL RULE OF
                                                                                                                             CIVIL PROCEDURE 37
                                                                16               v.
                                                                                                                             Hearing (via Zoom for Government):
                                                                17 ALEDMI, LLC, an administratively dissolved                Date:     July 29, 2021
                                                                   Washington limited liability company; ALAN                Time:     11:00 a.m.
                                                                18 CHAFEE, as successor in interest to                       Place:    Courtroom 5C
                                                                   ALEDMI, LLC; EDWIN SPAUNHURST, as                                   411 W. Fourth St.,
                                                                19 successor in interest to ALEDMI, LLC;                               Santa Ana, CA 92701
                                                                   MICHAEL WHITE, as successor in interest to
                                                                20 ALEDMI, LLC;

                                                                21                                   Defendants.
                                                                22

                                                                23

                                                                24               On July 29, 2021, at 11:00 a.m., the above-captioned Court held a hearing on the motion of
                                                                25 defendants Aledmi, LLC, Alan Chafee, Edwin Spaunhurts, and Michael White (collectively, the
                                                                26 "Defendants") for an order compelling plaintiff Richard A. Marshack, Chapter 7 Trustee (the

                                                                27 "Trustee") for Eagan Avenatti, LLP (the "Debtor"), to produce documents pursuant to Federal

                                                                28

                                                                     2879404.1                                                                                      ORDER

                                                                                                                 EXHIBIT 2
                                                                                                                    12
                                             Case 8:20-ap-01049-SC                               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                     Desc
                                                                                                 Main Document    Page 19 of 46




                                                                 1 Rule of Civil Procedure 37 [Docket No. 54] (the "Motion"). Michael L. Simon and Robert S.

                                                                 2 Marticello of Smiley Wang-Ekvall, LLP, appeared on behalf of the Defendants. All other

                                                                 3 appearances were as noted on the record.
                                                                 4               Having considered the Motion, the joint stipulation [Docket No. 55], and all other filings

                                                                 5 related thereto, the statements of counsel made on the record at the hearing, and finding that notice

                                                                 6 and service were proper, and sufficient cause appearing therefor, for the reasons stated on the

                                                                 7 record,

                                                                 8               IT IS HEREBY ORDERED that:
                                                                 9               1.     The Motion is granted in part and denied in part as set forth below;

                                                                10               2.     Within 30 days of entry of this order, the Trustee shall produce the following

                                                                11 documents to the Defendants:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12                      A.      All documents relating to any claims of Stoll, Nussbaaum & Polakov APC,
                               Costa Mesa, California 92626




                                                                13 against the Debtor that were owed at any time between January 1, 2013 and December 31, 2015;

                                                                14                      B.      All documents relating to any claims of the California Franchise Tax Board,
                                                                15 against the Debtor that were owed at any time between January 1, 2013 and December 31, 2015;

                                                                16                      C.      All documents relating to any claims of the Internal Revenue Service

                                                                17 against the Debtor that were owed at any time between January 1, 2013 and December 31, 2015;

                                                                18                      D.      All documents relating to any claims of Jason Frank or Jason Frank Law,

                                                                19 PLC, against the Debtor that were owed at any time between January 1, 2013 and December 31,
                                                                20 2015;

                                                                21                      E.      All documents relating to any claims of Baker, Keener & Nahra, LLP,

                                                                22 against the Debtor that were owed at any time between January 1, 2013 and December 31, 2015;

                                                                23                      F.      All communications—including emails, letters, notes and memoranda—

                                                                24 related to the Debtor's receipt of the loan proceeds from Aledmi, LLC ("Aledmi");

                                                                25                      G.      All financial statements of the Debtor from January 1, 2013, through and
                                                                26 including December 31, 2014;

                                                                27

                                                                28

                                                                     2879404.1                                               2                                           ORDER

                                                                                                                 EXHIBIT 2
                                                                                                                    13
                                             Case 8:20-ap-01049-SC                             Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                       Desc
                                                                                               Main Document    Page 20 of 46




                                                                 1                     H.     All documents and communications relating to the "7-Year Transfers" (as

                                                                 2 defined in the complaint [Docket No. 19] (the "Complaint")) from the Debtor to Aledmi; and

                                                                 3                     I.     All documents and communications pertaining to the Debtor's partnership
                                                                 4 agreements and any modifications thereto;

                                                                 5               3.    Within three weeks of entry of this order, the Trustee shall produce to the

                                                                 6 Defendants all financial statements of the Debtor from January 1, 2013, through and including

                                                                 7 December 31, 2014, from the physical files that are being held in storage by the Trustee;

                                                                 8               4.    Within seven days of entry of this order, the Trustee shall produce to the
                                                                 9 Defendants all communications—including emails, letters, notes and memoranda—related to the

                                                                10 Debtor's use of the Aledmi loan proceeds;

                                                                11               5.    Within twenty one days of entry of this order, the Trustee shall produce to the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 Defendants all documents that strongly suggest that the Debtor was in default on multiple
                               Costa Mesa, California 92626




                                                                13 obligations at the time of the 7-Year Transfers to Aledmi as alleged in Paragraph 36 of the

                                                                14 Complaint, lines 6 through 7;
                                                                15               6.    Within seven days of entry of this order, the Trustee shall produce to the

                                                                16 Defendants all documents and communications relating to the allegation in the opposition [Docket

                                                                17 No. 65] that the Debtor repaid the Aledmi loan to Global Baristas;

                                                                18               7.    If the Trustee or anyone on his behalf locates the withdrawal letter signed by Mr.

                                                                19 Eagan that was discussed at the July 29, 2021 hearing on the Motion, the Trustee shall produce
                                                                20 such to the Defendants as soon as practicable;

                                                                21               8.    Within twenty one days of entry of this order, the Trustee shall produce to the

                                                                22 Defendants all documents and communications that the Trustee is relying on to develop or that

                                                                23 relate to the Debtor's intent for the actual fraudulent transfer allegations in the Complaint;

                                                                24               9.    Each production ordered herein shall be made by separate email with a transmittal

                                                                25 note identifying the specific category of production;
                                                                26               10.   The Defendants' requests for attorneys' fees and costs related to prosecuting is

                                                                27 denied;

                                                                28

                                                                     2879404.1                                              3                                         ORDER

                                                                                                                EXHIBIT 2
                                                                                                                   14
                                     Case 8:20-ap-01049-SC                                   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                      Desc
                                                                                             Main Document    Page 21 of 46




                                                                1                11.   The discovery cut-off deadline, as to issues in the Motion only, is extended from

                                                                2 July 30, 2021 to September 30, 2021; and

                                                                3                12.   The motion cut-off deadline is extended from October 6, 2021 to November 4,
                                                                4 2021.

                                                                5                                                         ###

                                                                6

                                                                7

                                                                8
                                                                9

                                                                10

                                                                11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12
                               Costa Mesa, California 92626




                                                                13

                                                                14
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25
                                                                26

                                                                27

                                                                28

                                                                     2879404.1                                             4                                        ORDER

                                                                                                              EXHIBIT 2
                                                                                                                 15
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 22 of 46




                            EXHIBIT 3
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 23 of 46




                                   EXHIBIT 3
                                      16
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 24 of 46




                                   EXHIBIT 3
                                      17
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 25 of 46




                                   EXHIBIT 3
                                      18
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 26 of 46




                                   EXHIBIT 3
                                      19
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 27 of 46




                            EXHIBIT 4
Case 8:20-ap-01049-SC                      Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                                            Desc
                                           Main Document    Page 28 of 46

From:                  Robert Marticello
To:                    John Reitman
Cc:                    Michael Simon; Jack Reitman
Subject:               RE: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel
Date:                  Monday, August 16, 2021 1:27:31 PM
Attachments:           image001.png
                       image003.jpg
                       image005.jpg
                       100913584-0--56173.pdf


Mr. Reitman,

The language used in the proposed form order is consistent with the order of the Court on the
record of the hearing. Your email below does not argue to the contrary, but seems to re-argue the
motion to compel. The order was lodged on Thursday of last week as indicated in Michael’s email on
that date and before your response that evening. Attached is the notice of lodgment we filed on
August 12.




Confidentiality Notice: This communication (including any attachments) is only for the use of the intended recipient and may contain
confidential and/or privileged information. If any reader of this communication is not the intended recipient, then any use, disclosure or
copying is strictly prohibited and may be unlawful. If you have received this communication in error, then please immediately notify the
sender by return email, and delete this communication and all copies from your system. Thank you.

IRS Circular 230 Disclosure: Only formal opinions satisfying specific requirements may be relied on for the purpose of avoiding certain
penalties under the Internal Revenue Code. This communication is not intended as an opinion for purposes of satisfying any such
requirements, and any advice contained in this communication (including any attachments) cannot be used or relied upon for the
purpose of avoiding penalties under the Internal Revenue Code, or for the purpose of promoting, marketing or recommending to anyone
any transaction or matter addressed herein.


From: John Reitman <jreitman@landaufirm.com>
Sent: Friday, August 13, 2021 1:29 PM
To: Robert Marticello <rmarticello@swelawfirm.com>
Cc: Michael Simon <msimon@swelawfirm.com>; Jack Reitman <jareitman@landaufirm.com>
Subject: RE: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

Mr. Marticello, if you were not involved in the motion to compel issues or dis not attend the hearing,
it would have been simpler for you to ask Mr. Simon what the Court said at the hearing then asking
me to do so. But since you asked, the background discussed in the pleadings and what transpired at
the hearing is as follows.


                                                                 EXHIBIT 4
                                                                    20
Case 8:20-ap-01049-SC           Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                    Desc
                                Main Document    Page 29 of 46


        In the Trustee’s opposition to Aledmi’s motion to compel, at the hearing on that motion, and
more than once to the attorneys of your firm(including in the meet and confer process), we
explained the following: (1) virtually all of EA’s business, financial and client records were stored on
its computer servers; (2) in December 2018 or January 2019, those servers were moved from Eagan
Avenatti’s office to a third-party, off-site facility that maintained computer servers; (3) prior to the
EA Receiver’s appointment in February 2019, the servers were disconnected because EA had failed
to pay monthly fees owed to the maintenance company; (4) in early April 2019, the Receiver learned
where the servers were located; (5) at about the same time the IRS-CI division (involved in the
criminal investigation of Michael Avenatti) requested that the Receiver turnover control of the
servers to allow the government to make a “forensic image” of all information on the servers;the
Receiver agreed to do so on the condition that the servers and a copy of the forensic image be
delivered to him when the work was completed; (6) in late May or early June 2019, the Receiver
received the servers and a copy of the forensic image of all information on the servers; (7) after the
Receiver filed EA’s bankruptcy, he retained possession of that property and also was appointed as
the Trustee’s consultant for that purpose and to access information from the forensic image (the
servers remain inoperable).

        As I (and in some instances Jack Reitman) also explained to the Court at the hearing, as well
as on other occasiions to members of your firm, neither my firm, nor the Receiver, nor the Trustee
have any knowledge of EA’s activities that would allow us to locate information on the forensic
image without the use of specific “key word” search terms. We requested that your firm provide the
search terms it wanted us to use to respond to Aledmi’s document requests, but your firm
repeatedly refused to do that. Moreover, your firm has repeatedly taken the position that only its
members have discretion to decide what is required to be produced and that the Trustee has no
such discretion (as we both know, the Court is the ultimate arbiter of such a dispute). Searching for
information “supporting, evidencing, referring to or RELATING TO” (terminology in Aledmi’s
document requests) (or similar terms) a particular subject is a futile exercise. The Court recognized
that problem and specifically asked your colleague, Mr. Simon, to explain what he meant by insisting
upon documents “relating to” a particular subject – Mr. Simon was not able to so.

        At the discovery motion hearing, the Court sked me if the Trustee had already produced
documents responsive to the specific requests for production in issue. I represented that all
responsive documents that we were able to identify on the forensic image to each of those requests
had been produced. I also explained how that had search had been accomplished – by using specific
key-word searches that we had developed. By way of example, for documents “related to” to or
“regarding” “financial statements”, the search encompassed “financial statement[s]”, “balance
sheet[s]”, “income statement[s]” and other recognized accounting terms. Adding the terminology
demanded by your firm (such as “All DOCUMENTS AND COMMUNICATIONS supporting, evidencing,
referring to or RELATING TO” or a subset of that language), adds nothing of value to the search. As it
turned out, a search using such terms disclosed no identifiable EA financial reports on the forensic
image. Similarly, your firm demanded that the Trustee produce “All DOCUMENTS and
COMMUNICATIONS RELATING TO GLOBAL BARISTAS.” Although we had explained that the request
was overly broad and likely would result in the production numerous irrelevant documents and
requested more specific search terms, your firm rejected that request. As a result of insisting on the


                                                EXHIBIT 4
                                                   21
Case 8:20-ap-01049-SC                Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                             Desc
                                     Main Document    Page 30 of 46

use of such vague terms without providing alternatives, your firm received “over 250,000
documents” and claims that is the Trustee’s fault.

         In providing alternate language for the discovery motion order, I am not suggesting that the
Court selected that language during the hearing. I am suggesting language that is in line with how we
approached searching the forensic image and produced documents, and my understanding of what
the Court expected us to do. I don’t intend my client or my firm to allow Aledmi to play “gotcha” by
substituting one ambiguous term that it could not justify to the Court with an equally ambiguous
term. If you have a reasonable alternative to my suggestion, please provide it to me. If you want to
insist on language that is as ambiguous as the language the Court said was not clear, that is your
choice to make.

John Reitman
Attorney

Landau Law LLP
2338 Manning Avenue
Los Angeles, CA 90064
Main: 310-557-0050
Direct: 310-691-7377
Fax: 310-557-0056
E-mail: jreitman@landaufirm.com
Web: www.landaufirm.com
Please consider the environment before printing.
This e-mail is a confidential communication and may also be legally privileged. If you are not the intended recipient,
immediately you should: (1) reply via e-mail to sender; (2) destroy this communication and all copies thereof,
including deletion of all associated text files from individual and network storage devices; and (3) refrain from
disseminating this communication by any means whatsoever.
Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be
used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter addressed herein.


From: Robert Marticello <rmarticello@swelawfirm.com>
Sent: Thursday, August 12, 2021 9:07 PM
To: John Reitman <jreitman@landaufirm.com>
Cc: Michael Simon <msimon@swelawfirm.com>; Jack Reitman <jareitman@landaufirm.com>
Subject: Re: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

Please identify the language you believe is vague and is not the language that was specifically
discussed and used on the record during the hearing.

Sent from my iPhone


       On Aug 12, 2021, at 7:54 PM, John Reitman <jreitman@landaufirm.com> wrote:


       Michael, if you lodge the order “as is”, the Trustee will file an objection to it. Do you


                                                       EXHIBIT 4
                                                          22
Case 8:20-ap-01049-SC            Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                             Desc
                                 Main Document    Page 31 of 46

     really want to revisit the vague language with the Court? I am available to discuss this
     further tomorrow or early next week.

     John Reitman
     Attorney

     Landau Law LLP
     2338 Manning Avenue
     Los Angeles, CA 90064
     Main: 310-557-0050
     Direct: 310-691-7377
     Fax: 310-557-0056
     E-mail: jreitman@landaufirm.com
     Web: www.landaufirm.com
     Please consider the environment before printing.
     This e-mail is a confidential communication and may also be legally privileged. If you are not the
     intended recipient, immediately you should: (1) reply via e-mail to sender; (2) destroy this
     communication and all copies thereof, including deletion of all associated text files from individual
     and network storage devices; and (3) refrain from disseminating this communication by any means
     whatsoever.
     Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you
     that any U.S. federal tax advice contained in this communication (including any attachments) is not
     intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under
     the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
     transaction or matter addressed herein.


     From: Michael Simon <msimon@swelawfirm.com>
     Sent: Thursday, August 12, 2021 12:12 PM
     To: Jack Reitman <jareitman@landaufirm.com>; John Reitman
     <jreitman@landaufirm.com>
     Cc: Robert Marticello <rmarticello@swelawfirm.com>
     Subject: RE: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

     Thanks for your changes--we accepted the majority of them. See the attached redline
     with comments. We intend to lodge this form of the order today.

     Thank you both.



     <image001.jpg>

     <image002.png>

     <image003.png>
     Michael Simon
     Attorney
     Smiley Wang-Ekvall, LLP
     3200 Park Center Drive, Suite 250


                                                   EXHIBIT 4
                                                      23
Case 8:20-ap-01049-SC            Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                             Desc
                                 Main Document    Page 32 of 46

     Costa Mesa, CA 92626
     Telephone: 714.445.1000
     Facsimile: 714.445.1002
     Email: msimon@swelawfirm.com
     Website      V-Card

     Confidentiality Notice: This communication (including any attachments) is only for the use of the
     intended recipient and may contain confidential and/or privileged information. If any reader of this
     communication is not the intended recipient, then any use, disclosure or copying is strictly
     prohibited and may be unlawful. If you have received this communication in error, then please
     immediately notify the sender by return email, and delete this communication and all copies from
     your system. Thank you.

     IRS Circular 230 Disclosure: Only formal opinions satisfying specific requirements may be relied on
     for the purpose of avoiding certain penalties under the Internal Revenue Code. This communication
     is not intended as an opinion for purposes of satisfying any such requirements, and any advice
     contained in this communication (including any attachments) cannot be used or relied upon for the
     purpose of avoiding penalties under the Internal Revenue Code, or for the purpose of promoting,
     marketing or recommending to anyone any transaction or matter addressed herein.



     From: Jack Reitman <jareitman@landaufirm.com>
     Sent: Wednesday, August 11, 2021 4:15 PM
     To: Michael Simon <msimon@swelawfirm.com>; John Reitman
     <jreitman@landaufirm.com>
     Cc: Robert Marticello <rmarticello@swelawfirm.com>
     Subject: RE: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

     Michael:

     Please see the attached edits to the Order.

     Jack A. Reitman
     Attorney

     Landau Law LLP
     2338 Manning Ave.
     Los Angeles, CA 90064
     Main: 310-557-0050
     Direct: 310-691-7383
     Fax: 310-557-0056
     E-mail: jareitman@landaufirm.com
     Web: www.landaufirm.com
     Please consider the environment before printing.
     This e-mail is a confidential communication and may also be legally privileged. If you are not the
     intended recipient, immediately you should: (1) reply via e-mail to sender; (2) destroy this
     communication and all copies thereof, including deletion of all associated text files from individual
     and network storage devices; and (3) refrain from disseminating this communication by any means


                                                   EXHIBIT 4
                                                      24
Case 8:20-ap-01049-SC           Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                            Desc
                                Main Document    Page 33 of 46

     whatsoever.
     Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you
     that any U.S. federal tax advice contained in this communication (including any attachments) is not
     intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under
     the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
     transaction or matter addressed herein.



     From: Jack Reitman <jareitman@landaufirm.com>
     Sent: Tuesday, August 10, 2021 1:27 PM
     To: Michael Simon <msimon@swelawfirm.com>; John Reitman
     <jreitman@landaufirm.com>
     Cc: Robert Marticello <rmarticello@swelawfirm.com>
     Subject: Re: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

     Michael:

     We will look it over and get back to you tomorrow.

     Jack Reitman

     From: Michael Simon <msimon@swelawfirm.com>
     Sent: Tuesday, August 10, 2021 12:18:03 PM
     To: John Reitman <jreitman@landaufirm.com>
     Cc: Jack Reitman <jareitman@landaufirm.com>; Robert Marticello
     <rmarticello@swelawfirm.com>
     Subject: RE: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

     John,

     Following up on the order. Please let me know if you have any changes.

     If I don’t hear from you by 5 today, I will assume you approve the order’s form.

     Thanks.



     <image001.jpg>

     <image002.png>

     <image003.png>
     Michael Simon
     Attorney
     Smiley Wang-Ekvall, LLP
     3200 Park Center Drive, Suite 250


                                                  EXHIBIT 4
                                                     25
Case 8:20-ap-01049-SC           Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                             Desc
                                Main Document    Page 34 of 46

     Costa Mesa, CA 92626
     Telephone: 714.445.1000
     Facsimile: 714.445.1002
     Email: msimon@swelawfirm.com
     Website      V-Card

     Confidentiality Notice: This communication (including any attachments) is only for the use of the
     intended recipient and may contain confidential and/or privileged information. If any reader of this
     communication is not the intended recipient, then any use, disclosure or copying is strictly
     prohibited and may be unlawful. If you have received this communication in error, then please
     immediately notify the sender by return email, and delete this communication and all copies from
     your system. Thank you.

     IRS Circular 230 Disclosure: Only formal opinions satisfying specific requirements may be relied on
     for the purpose of avoiding certain penalties under the Internal Revenue Code. This communication
     is not intended as an opinion for purposes of satisfying any such requirements, and any advice
     contained in this communication (including any attachments) cannot be used or relied upon for the
     purpose of avoiding penalties under the Internal Revenue Code, or for the purpose of promoting,
     marketing or recommending to anyone any transaction or matter addressed herein.



     From: Michael Simon
     Sent: Saturday, August 7, 2021 1:18 PM
     To: John Reitman <jreitman@landaufirm.com>
     Cc: Jack Reitman <jareitman@landaufirm.com>; Robert Marticello
     <rmarticello@swelawfirm.com>
     Subject: Eagan Avenatti v. Aledmi - Proposed Order re Motion to Compel

     John,

     Attached is our proposed form of the order on our motion to compel. Please let us
     know if acceptable.

     Thank you.

     Michael



     <image001.jpg>

     <image002.png>

     <image003.png>
     Michael Simon
     Attorney
     Smiley Wang-Ekvall, LLP

                                                   EXHIBIT 4
                                                      26
Case 8:20-ap-01049-SC           Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                             Desc
                                Main Document    Page 35 of 46




     3200 Park Center Drive, Suite 250
     Costa Mesa, CA 92626
     Telephone: 714.445.1000
     Facsimile: 714.445.1002
     Email: msimon@swelawfirm.com
     Website      V-Card

     Confidentiality Notice: This communication (including any attachments) is only for the use of the
     intended recipient and may contain confidential and/or privileged information. If any reader of this
     communication is not the intended recipient, then any use, disclosure or copying is strictly
     prohibited and may be unlawful. If you have received this communication in error, then please
     immediately notify the sender by return email, and delete this communication and all copies from
     your system. Thank you.

     IRS Circular 230 Disclosure: Only formal opinions satisfying specific requirements may be relied on
     for the purpose of avoiding certain penalties under the Internal Revenue Code. This communication
     is not intended as an opinion for purposes of satisfying any such requirements, and any advice
     contained in this communication (including any attachments) cannot be used or relied upon for the
     purpose of avoiding penalties under the Internal Revenue Code, or for the purpose of promoting,
     marketing or recommending to anyone any transaction or matter addressed herein.




                                                   EXHIBIT 4
                                                      27
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 36 of 46




                            EXHIBIT 5
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 37 of 46




                                   EXHIBIT 5
                                      28
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 38 of 46




                                   EXHIBIT 5
                                      29
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 39 of 46




                                   EXHIBIT 5
                                      30
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 40 of 46




                                   EXHIBIT 5
                                      31
Case 8:20-ap-01049-SC   Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28   Desc
                        Main Document    Page 41 of 46




                            EXHIBIT 6
                                              Case 8:20-ap-01049-SC                             Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                    Desc
                                                                                                Main Document    Page 42 of 46




                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Robert S. Marticello, State Bar No. 244256
                                                                 2 rmarticello@swelawfirm.com
                                                                   Michael L. Simon, State Bar No. 300822
                                                                 3 msimon@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 4 Costa Mesa, California 92626
                                                                   Telephone:    714 445-1000
                                                                 5 Facsimile:    714 445-1002
                                                                 6 Attorneys for Defendants

                                                                 7
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 8
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                 9
                                                                                                                SANTA DIVISION
                                                                10
                                                                     In re                                                  Case No. 8:19-bk-13560-SC
                                                                11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                     EAGAN AVENATTI, LLP,                                   Chapter 7
                            3200 Park Center Drive, Suite 250




                                                                12
                               Costa Mesa, California 92626




                                                                                                         Debtor.            Adv. No. 8:20-ap-01049-SC
                                                                13
                                                                                                                            ORDER GRANTING IN PART AND
                                                                14 RICHARD A. MARSHACK, CHAPTER 7                           DENYING IN PART DEFENDANTS'
                                                                   TRUSTEE FOR EAGAN AVENATTI, LLP,                         MOTION FOR ORDER COMPELLING
                                                                15                                                          TRUSTEE TO PRODUCE DOCUMENTS
                                                                                                  Plaintiff,                PURSUANT TO FEDERAL RULE OF
                                                                16                                                          CIVIL PROCEDURE 37
                                                                          v.
                                                                17                                                          Hearing (via Zoom for Government):
                                                                   ALEDMI, LLC, an administratively dissolved               Date:     July 29, 2021
                                                                18 Washington limited liability company; ALAN               Time:     11:00 a.m.
                                                                   CHAFEE, as successor in interest to                      Place:    Courtroom 5C
                                                                19 ALEDMI, LLC; EDWIN SPAUNHURST, as                                  411 W. Fourth St.,
                                                                   successor in interest to ALEDMI, LLC;                              Santa Ana, CA 92701
                                                                20 MICHAEL WHITE, as successor in interest to
                                                                   ALEDMI, LLC;
                                                                21
                                                                                               Defendants.
                                                                22

                                                                23

                                                                24
                                                                                 On July 29, 2021, at 11:00 a.m., the above-captioned Court held a hearing on the motion of
                                                                25
                                                                     defendants Aledmi, LLC, Alan Chafee, Edwin Spaunhurts, and Michael White (collectively, the
                                                                26
                                                                     "Defendants") for an order compelling plaintiff Richard A. Marshack, Chapter 7 Trustee (the
                                                                27
                                                                     "Trustee") for Eagan Avenatti, LLP (the "Debtor"), to produce documents pursuant to Federal
                                                                28

                                                                     2880133.1                                                                                      ORDER

                                                                                                                EXHIBIT 6
                                                                                                                   32
                                             Case 8:20-ap-01049-SC                               Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                     Desc
                                                                                                 Main Document    Page 43 of 46




                                                                 1 Rule of Civil Procedure 37 [Docket No. 54] (the "Motion"). Michael L. Simon and Robert S.

                                                                 2 Marticello of Smiley Wang-Ekvall, LLP, appeared on behalf of the Defendants. All other

                                                                 3 appearances were as noted on the record.
                                                                 4               Having considered the Motion, the joint stipulation [Docket No. 55], and all other filings

                                                                 5 related thereto, the statements of counsel made on the record at the hearing, and finding that notice

                                                                 6 and service were proper, and sufficient cause appearing therefor, for the reasons stated on the

                                                                 7 record,

                                                                 8               IT IS HEREBY ORDERED that:
                                                                 9               1.     The Motion is granted in part and denied in part as set forth below:

                                                                10               2.     Within 30 days after entry of this order, the Trustee shall produce the following

                                                                11 documents to the Defendants:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12                      A.      All documents that the Trustee has been able to determine mentions or
                               Costa Mesa, California 92626




                                                                13 discusses any claims of Stoll, Nussbaaum & Polakov APC, against the Debtor that were owed at

                                                                14 any time between January 1, 2013 and December 31, 2015.
                                                                15                      B.      All documents that the Trustee has been able to determine mentions or

                                                                16 discusses any claims of the California Franchise Tax Board, against the Debtor that were owed at

                                                                17 any time between January 1, 2013 and December 31, 2015.

                                                                18                      C.      All documents that the Trustee has been able to determine mentions or

                                                                19 discusses any claims of the Internal Revenue Service against the Debtor that were owed at any
                                                                20 time between January 1, 2013 and December 31, 2015.

                                                                21                      D.      All documents that the Trustee has been able to determine mentions or

                                                                22 discusses any claims of Jason Frank or Jason Frank Law, PLC, against the Debtor that were owed

                                                                23 at any time between January 1, 2013 and December 31, 2015.

                                                                24                      E.      All documents that the Trustee has been able to determine mentions or

                                                                25 discusses any claims of Baker, Keener & Nahra, LLP, against the Debtor that were owed at any
                                                                26 time between January 1, 2013 and December 31, 2015.

                                                                27

                                                                28

                                                                     2880133.1                                               2                                         ORDER

                                                                                                                 EXHIBIT 6
                                                                                                                    33
                                              Case 8:20-ap-01049-SC                           Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                         Desc
                                                                                              Main Document    Page 44 of 46




                                                                 1                    F.     All communications—including emails, letters, notes and memoranda—

                                                                 2 that the Trustee has been able to determine mentions or discusses the Debtor's receipt of the loan

                                                                 3 proceeds from Aledmi, LLC ("Aledmi").
                                                                 4                    G.     All financial statements of the Debtor from January 1, 2013, through and

                                                                 5 including December 31, 2014;

                                                                 6                    H.     All documents and communications relating to the "7-Year Transfers" (as

                                                                 7 defined in the complaint [Docket No. 19] (the "Complaint")) from the Debtor to Aledmi; and

                                                                 8                    I.     The Eagan Avenatti LLP partnership agreement and any modification to it,
                                                                 9 along with the withdrawal leter unsigned by Mr. Eagan. If the Trustee or anyone on his behalf

                                                                10 locates the withdrawal letter signed by Mr. Eagan that was discussed at the July 29, 2021 hearing

                                                                11 on the Motion, the Trustee shall produce such to the Defendants as soon as practicable.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12               3.   Within twenty one days after entry of this order, the Trustee shall produce to the
                               Costa Mesa, California 92626




                                                                13 Defendants all financial statements of the Debtor from January 1, 2013, through and including

                                                                14 December 31, 2014, from the physical files that are being held in storage by the Trustee.
                                                                15               4.   Within seven days after entry of this order, the Trustee shall produce to the

                                                                16 Defendants all communications—including emails, letters, notes and memoranda— that the

                                                                17 Trustee has been able to determine mentions or discusses the Debtor's use of the Aledmi loan

                                                                18 proceeds.

                                                                19               5.   Within twenty one days after entry of this order, the Trustee shall produce to the
                                                                20 Defendants all documents on which the Trustee relied in asserting that the Debtor was in default

                                                                21 on multiple obligations at the time of the 7-Year Transfers to Aledmi as alleged in Paragraph 36 of

                                                                22 the Complaint, lines 6 through 7.

                                                                23               6.   Within seven days after entry of this order, the Trustee shall produce to the

                                                                24 Defendants all documents and communications on which the Trustee relied in asserting that that

                                                                25 the Debtor repaid the Aledmi loan to Global Baristas in the opposition [Docket No. 65].
                                                                26

                                                                27

                                                                28

                                                                     2880133.1                                             3                                          ORDER

                                                                                                               EXHIBIT 6
                                                                                                                  34
                                         Case 8:20-ap-01049-SC                                Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                       Desc
                                                                                              Main Document    Page 45 of 46




                                                                 1               7.    Within twenty one days after entry of this order, the Trustee shall produce to the

                                                                 2 Defendants all documents and communications that the Trustee is relying on to develop the

                                                                 3 Debtor's intent for the actual fraudulent transfer allegations in the Complaint.
                                                                 4               8.    Each production ordered herein shall be made by separate email with a transmittal

                                                                 5 note identifying the specific category of production.

                                                                 6               9.    The Defendants' requests for attorneys' fees and costs related to prosecuting is

                                                                 7 denied.

                                                                 8               10.   The discovery cut-off deadline, as to issues in the Motion only, is extended from
                                                                 9 July 30, 2021 to September 30, 2021.

                                                                10               11.   The motion cut-off deadline is extended from October 6, 2021 to November 4,

                                                                11 2021.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12                                                         ###
                               Costa Mesa, California 92626




                                                                13

                                                                14
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25
                                                                26

                                                                27

                                                                28

                                                                     2880133.1                                              4                                         ORDER

                                                                                                               EXHIBIT 6
                                                                                                                  35
        Case 8:20-ap-01049-SC                      Doc 79 Filed 08/17/21 Entered 08/17/21 10:53:28                                     Desc
                                                   Main Document    Page 46 of 46



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 2338 Manning Avenue, Los Angeles, CA 90064.

A true and correct copy of the foregoing document entitled (specify): Declaration of Jack A. Reitman in Support of

for Order Compelling Trustee to Produce Documents Pursuant to Federal Rule of Civil Procedure 37; Exhibits will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 17, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Jessica R MacGregor jmacgregor@longlevit.com, lmyers@longlevit.com
        Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
        Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
        Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 17, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130 / Courtroom 5C
Santa Ana, CA 92701-4593
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 17, 2021                           Vanessah Berstecher                              /s/ Vanessah Berstecher
 Date                                      Printed Name                                       Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
